IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,685



                           EX PARTE WARREN TEEL, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1112059D IN THE 396 TH DISTRICT COURT
                          FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery with a deadly weapon and sentenced to fifty years’ imprisonment. The Second Court of

Appeals affirmed his conviction. Teel v. State, No. 02-09-00150-CR (Tex. App.–Fort Worth Nov.

24, 2010) (unpublished).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and that he was denied
                                                                                                      2

discretionary review.

        Appellate counsel filed an affidavit and exhibits with the trial court and prison authorities

submitted mail logs for the relevant period of time following the appellate court’s decision. The trial

court found that Applicant never received appellate counsel’s letter informing him of the appellate

decision and his right to pursue discretionary review. The trial court recommends that relief be

granted. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Second Court of Appeals in Cause No. 02-09-00150-CR that affirmed his conviction

in Case No. 1112059D from the 396th Judicial District Court of Tarrant County. Applicant shall file

his petition for discretionary review with this Court within 30 days of the date on which this Court’s

mandate issues.



Delivered: November 9, 2011
Do not publish